Opinion issued December 10, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00730-CV
                            ———————————
                        ROBERT BARNARD, Appellant
                                         V.
             NATIONAL HEALTH FINANCE DM LLC, Appellee


                    On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-17114


                          MEMORANDUM OPINION

      Appellant, Robert Barnard, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041; Order, Fees Charged in the

Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28,

2015).

      Further, Barnard has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5; 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                         2